MEMORANDUM DECISION
                                                                          Apr 30 2015, 9:50 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Servan Allen                                              Gregory F. Zoeller
      Michigan City, Indiana                                    Attorney General of Indiana

                                                                Karl M. Scharnberg
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Servan Allen,                                             April 30, 2015

      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                79A04-1405-PC-228
              v.                                                Appeal from the
                                                                Tippecanoe Superior Court
      State of Indiana,                                         The Honorable Randy J. Williams,
      Appellee-Respondent.                                      Judge

                                                                Cause No. 79D01-1003-PC-1




      Kirsch, Judge.

[1]   Servan Allen (“Allen”) appeals the denial of his petition for post-conviction

      relief (“PCR”) from his conviction for conspiracy to deal in cocaine as a Class




      Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015        Page 1 of 10
      A felony.1 Allen raises six issues on appeal, which we consolidate and restate

      as:

              I. Whether the PCR court erred in finding that he was not denied
              effective assistance of counsel based on his trial counsel’s failure to
              object to a potentially inappropriate statement during the State’s
              closing argument and failure to secure evidence that he was in Chicago
              until several hours before he was arrested;
              II. Whether the PCR court erred in finding that he was not denied
              effective assistance of counsel based on his appellate counsel’s failure
              to argue that a recording of a phone conversation and the transcript of
              that recording were not properly authenticated; and
              III. Whether Allen was denied effective assistance of counsel at his
              PCR hearing because of his PCR counsel’s failure to call his Chicago
              attorney and his appellate counsel.


[2]   We affirm


                                   Facts and Procedural History
[3]   In October 2007, Officer Jason Walters (“Officer Walters”) of the Lafayette

      Police Department called a phone number given to him by his Sergeant in an

      attempt to set up an undercover crack cocaine buy. He spoke with two men,

      later identified as Myron James (“James”) and Allen. Officer Walters was told

      where to go and was instructed to call back when he arrived. After arriving at

      the location specified by Allen, Officer Walters called the number again and

      informed James he had arrived. Sparkle Bennett (“Bennett”) emerged from a



      1
        See Ind. Code § 35-41-5-2 (conspiracy) and Ind. Code § 35-48-4-1 (dealing in cocaine). We note that,
      effective July 1, 2014, new versions of these criminal statutes were enacted. Because Allen committed his
      crime prior to July 1, 2014, we will apply the statutes in effect at that time.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015             Page 2 of 10
      nearby apartment and met Officer Walters. Officer Walters gave Bennett

      money, and she gave him a small bag of crack cocaine. Bennett was

      immediately arrested.


[4]   The police obtained a search warrant for the apartment and discovered more

      than 50 grams of crack-cocaine inside the apartment’s toilet. Police arrested

      James, Allen, and a third man, Bryon Simmons. The police found $2,980 in

      cash in Allen’s pockets.


[5]   The three men were each charged with dealing in cocaine and possession of

      cocaine, both as Class A felonies, conspiracy to commit dealing in cocaine as a

      Class B felony, and obstruction of justice as a Class D felony. The trials for the

      three defendants were consolidated.


[6]   At trial, the State moved to admit into evidence a recording of the phone

      conversation between Allen and Officer Walters and a transcript of that

      recording. To authenticate the audio recording itself, the State relied on

      testimony from Bennett that at the time the phone conversation took place, her

      daughter was crying and that she recognized the crying child heard on the

      recording as her daughter. In addition, Bennett testified that she recognized the

      voices of both Allen and James and that the transcript was a complete and

      accurate transcript of the recorded phone conversation. Allen’s counsel

      objected to the introduction of both the recording and the transcript on the

      grounds that they had not been properly authenticated. He argued that only a

      party to the original conversation could properly authenticate the recording


      Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 3 of 10
      and, subsequently, the transcript. Both were admitted over objection. Officer

      Walters later testified that he made the recording of the phone conversation

      himself.


[7]   During Bennett’s testimony, she stated that all three men—including Allen—

      were at her apartment the entire weekend leading up to their arrest. In an

      attempt to undermine Bennett’s credibility, Allen’s counsel called Allen’s

      girlfriend to the stand to testify that Allen was in traffic court in Chicago on the

      morning of the day he was arrested.


[8]   During closing arguments, the prosecutor told the jury they should believe

      Bennett’s testimony over the testimony of the defendants because if she lied, she

      would go to prison for five years. This statement was based on Bennett’s

      testimony that the terms of her plea agreement required her to tell the truth on

      the witness stand, and that, if she lied, the agreement would be off, she would

      go to prison for up to 20 years, and she would lose custody of her daughter.

      Allen’s trial counsel did not object to this statement. After the conclusion of the

      trial, Allen was found guilty of conspiracy to commit dealing in cocaine as a

      Class A felony and was acquitted of the remaining charges.


[9]   On appeal, Allen’s appellate counsel raised five issues, including sufficiency of

      the evidence, appropriateness of the sentence, and various evidentiary issues.

      This court affirmed Allen’s conviction. Allen v. State, 79A02-0809-CR-798 (Ind.

      Ct. App. March 26, 2009).




      Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 4 of 10
[10]   Subsequently, Allen filed a petition for post-conviction relief alleging ineffective

       assistance of trial and appellate counsel. At the hearing, Allen’s trial counsel

       testified that the decision not to introduce evidence supporting Allen’s claim

       that he was in Chicago on the morning of his arrest was a strategic decision

       given the existence of evidence that the cocaine sold may have come from

       Chicago. Allen’s PCR counsel did not call Allen’s Chicago traffic court counsel

       as a witness, and the only evidence presented to support Allen’s claim was a

       non-certified document stating that Allen was in Chicago three days before his

       arrest. Allen’s PCR counsel did not call Allen’s appellate counsel to testify at

       the PCR hearing. The PCR court concluded that Allen’s trial counsel and

       appellate counsel were not ineffective and denied Allen’s petition.


                                      Discussion and Decision
[11]   Post-conviction relief does not afford a petitioner with a super appeal. Garrett v.

       State, 992 N.E.2d 710, 718 (Ind. 2013). Rather, it provides “a narrow remedy

       to raise issues that were not known at the time of the original trial or were

       unavailable on direct appeal.” Id. In a PCR proceeding, the petitioner bears the

       burden of establishing his claim by a preponderance of the evidence. Ind. Post-

       Conviction Rule 1(5).


[12]   To establish a PCR claim alleging ineffective assistance of trial or appellate

       counsel, a defendant must establish two components enumerated by the

       Supreme Court of the United States in Strickland v. Washington: first, that

       counsel’s performance was deficient, and second, that the deficient performance


       Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 5 of 10
       prejudiced the defense. Garrett, 992 N.E.2d at 718 (citing Strickland v.

       Washington, 466 U.S. 668 (1984)), Bieghler v. State, 690 N.E.2d 188 at 192 (Ind.

       1997). To establish deficient performance, the petitioner must show that

       counsel’s representation fell below an objective standard of reasonableness and

       made errors “so serious that counsel did not function as ‘counsel’ [as]

       guaranteed by the Sixth Amendment.” Id. To establish prejudice resulting

       from the deficient performance, the petitioner must show that there is “a

       reasonable probability that, but for counsel’s unprofessional errors, the result of

       the proceeding would have been different.” Id. A reasonable probability is one

       that is “sufficient to undermine confidence in the outcome.” Id.


[13]   When appealing the denial of a PCR petition, the petitioner stands in the

       position of one appealing from a negative judgment. Garrett, 992 N.E.2d at 718.

       Therefore, in order to prevail upon his appeal from the denial of post-conviction

       relief, the petitioner must show that the evidence as a whole leads unerringly

       and unmistakably to a conclusion opposite that reached by the PCR court. Id.


                        I. Ineffective Assistance of Trial Counsel
[14]   Allen contends that the PCR court erred when it denied relief based on trial

       counsel’s failure to object to a statement made by the prosecutor at trial.

       During closing arguments, the prosecutor stated “Sparkle Bennett told you that

       if she lied, she would not only be charged with perjury, but she would go to

       prison for five years. She has to tell the truth by the terms of her plea

       agreement. If she lies, she’s gonna go to prison.” Tr. at 367. At the PCR


       Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 6 of 10
       hearing, Allen argued that this was improper vouching and that his trial

       counsel’s failure to object to the statement constituted a deficient performance

       that prejudiced the defense. We disagree.


[15]   A prosecutor may comment on the credibility of a witness as long as the

       assertions are based on reasons which arise from the evidence. Cooper v. State,

       854 N.E.2d 831, 836 (Ind. 2006). Here, Bennett had testified during trial that if

       she lied, she would go to prison, and had she not taken the plea agreement she

       would face up to twenty years. Tr. at 157. Accordingly, the prosecutor’s

       statement was based on the evidence presented at trial and was not improper

       vouching, and trial counsel’s failure to object to the statement did not constitute

       deficient performance.


[16]   Allen also contends that his trial counsel was ineffective because of his failure to

       introduce evidence that Allen was in traffic court in Chicago earlier in the day

       on the date he was arrested; thus, it would undermine Bennett’s testimony that

       Allen had been in her apartment all weekend.


[17]   At the PCR hearing, Allen’s trial counsel testified that, while he initially

       intended to secure that evidence, his ultimate decision not to do so was a

       strategic decision because “there was some drug trafficking involved here from

       Chicago and [he] wasn’t sure that evidence of [Allen] being in Chicago . . . was

       necessarily going . . . to make the jury very happy.” PCR at 20.


[18]   Counsel’s decision was reasonable, and reasonable strategic decisions do not

       support a finding of ineffectiveness. Stevens v. State, 770 N.E.2d 739 (Ind. 2002).

       Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 7 of 10
                    II. Ineffective Assistance of Appellate Counsel
[19]   Allen also contends that his appellate counsel was ineffective based on failure to

       argue that a recording of a phone conversation between Allen and Officer

       Walters was not properly authenticated. At trial, Allen’s trial counsel objected

       to the admission of the recording because Bennett—the witness through whom

       the State attempted to admit the evidence—was not a party to the conversation

       and was not able to testify whether the recording was accurate.


[20]   As an initial matter, we note that Allen’s appellate counsel was not called to

       testify at the PCR hearing. Absent such testimony, we cannot determine that

       the decision not to raise the issue was not a reasonable strategic choice.

       Moreover, we cannot say that any deficiency prejudiced Allen’s appeal.


[21]   The prosecutor admitted the audio recording over objection through the

       testimony of Bennett. Tr. at 157. Bennett identified Allen as the man speaking

       to the undercover police officer. Id. at 158. Further, Bennett testified that she

       heard on the recording her baby crying and that she recognized that outburst as

       one that occurred during the conversation between Allen and Officer Walters.

       Id. at 159. Allen contends that the recording should not have been admitted

       because, not being a party to the conversation, Bennett was unable to properly

       authenticate it.


[22]   There was no prejudice to Allen from the admission of the recording during

       Bennett’s testimony. Officer Walters was the next witness called, and he



       Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 8 of 10
       testified that the recording was of the conversation he had with Allen and that

       he made the recording himself. Tr. at 226.


[23]   Allen also argues that the transcript of the conversation was likewise not

       properly authenticated. To be properly authenticated, the party attempting to

       admit evidence “must produce evidence sufficient to support a finding that the

       item is what the proponent claims it is.” Ind. Evid. R. 901(a). To satisfy this

       requirement, the proponent may introduce “testimony that an item is what it is

       claimed to be, by a witness with knowledge.” Ind. Evid. R. 901(b)(1). Bennett

       testified that she recognized the transcripts, that she had listened to the

       recording, and that the transcripts were a complete and accurate transcript of

       the recording. Tr. at 159. Because she knew the contents of the recording, she

       had knowledge to identify the transcript as being what it purported to be: a

       transcript of that recording. Thus, the transcript was properly authenticated.


                       III. Ineffective Assistance of PCR Counsel
[24]   Finally, Allen argues that his PCR counsel was ineffective for failing to call his

       Chicago attorney and appellate counsel.


[25]   Our Supreme Court has held the rigorous standard set forth in Strickland does

       not apply to claims of ineffectiveness of PCR counsel and that PCR counsel is

       not ineffective where counsel appeared and represented petitioner in a

       procedurally fair setting which resulted in a judgment of the court. Baum v.

       State, 533 N.E.2d 1200 (Ind. 1989). Counsel’s decision to pursue issues



       Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 9 of 10
       different than those petitioner would like is a strategic decision which does not

       render counsel ineffective. Matheny v. State, 834 N.E.2d 658 (Ind. 2005).


[26]   Here, Allen’s PCR attorney appeared at the PCR hearing, examined trial

       counsel and entered several exhibits and the trial record into evidence. Allen

       has failed to show that his PCR counsel was ineffective.


[27]   Affirmed.


       Friedlander, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1405-PC-228| April 30, 2015   Page 10 of 10